Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive enough.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Compartment for carrying animal on vehicles with adjustably sliding top,” or similar.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the phrase “animal-operable” is indefinite for being unclear as to the metes and bounds of this phrase, and is not further described within applicant’s disclosure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, and 9-13 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Caparros BRPI1000842A.

Regarding claim 1, Caparrós discloses a system for carrying animals on a vehicle (figures 15-16) including: 
an animal carrying compartment having a base (figures 10-14), a top, a front end, a rear end opposite the front end, and a pair of opposing side walls (figures 1-4), wherein the front end includes a portal through which an animal may pass (figure 4), and wherein the animal carrying compartment includes an upper portion and a lower portion (distinguished at least by connectors 2 in figure 3), wherein the upper portion is selectively configurable in one of a partially open configuration and an fully open configuration (figure 7 shows the fully open configuration and where a partially open configuration is inherent to those with ordinary skill in the art).

Regarding claim 2, Caparrós discloses the system of Claim 1, wherein the upper portion of the animal carrying compartment comprises an upper portion of the opposing sidewalls and an upper portion of the rear end of the animal carrying compartment (as shown in figures 1-4).

Regarding claim 4, Caparrós discloses the system of Claim 1, wherein the lower portion of the animal carrying compartment is configured to engage with a mounting bracket (figures 10-14).

Regarding claim 5, Caparrós  discloses the system of Claim 1, further comprising a mounting bracket configured to engage with a docking hardware of a motor vehicle (as shown in figures 10-16).

Regarding claim 6, Caparrós discloses the system of Claim 1, wherein an exterior of the animal carrying compartment includes aerodynamic features to reduce at least one of a drag and a turbulence caused by the animal carrying device when the animal carrying compartment is mounted on a motor vehicle that is in motion (where the rounded edges/shapes of the compartment provide some degree of aerodynamic feature).

Regarding claim 7, Caparrós discloses the system of Claim 1, wherein the portal of the front end includes a door secured by a latch when the door is in a closed configuration (44 as shown in at least figures 1-4).

Regarding claim 9, Caparrós discloses the system of Claim 1, wherein the upper portion includes a latch (again 2 as shown in figures 1-4) for securing the upper portion in one of the partially open configuration and the fully open configuration (where a partially open configuration is inherent to those with ordinary skill in the art when the upper portion is rotated upwards before being completely removed as shown in figure 7).

Regarding claim 10, Caparrós discloses the system of Claim 9, wherein the lower potion includes a plurality of configuration portals for receiving the latch to secure the upper portion in position (as inherently shown in view of the teachings described in the claim 9 rejection above).

Regarding claim 11, Caparrós discloses a method for transporting an animal on a motorcycle, the method comprising: installing a mounting hardware on a docking hardware of a motorcycle, the mounting hardware configured to engage an animal carrying device; securing the animal carrying device to the mounting hardware; configuring an upper portion of the animal carrying device for transporting an animal; placing an animal in the animal carrying device; securing a door of the animal carrying device; and travelling from a first location to a second location (see previous rejections).

Regarding claim 12, Caparrós discloses the method of Claim 11, further comprising removing the animal from the animal carrying device after arriving at the second location (being inherent).

Regarding claim 13, Caparrós discloses the method of Claim 11, wherein configuring the upper portion of the animal carrying device for transporting an animal includes: selecting a desired position of the upper portion of the animal carrying device relative to a lower portion of the animal carrying device; and operating a securing mechanism to retain the upper portion of the animal carrying device in the desired position during transportation of the animal (as inherently shown in figures 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caparrós.

Regarding claim 3, Caparrós teaches the system of Claim 1, but does not specify wherein the upper portion of the animal carrying compartment is slidably connected to the lower portion of the animal carrying compartment.
However, the well-known types of hinges in the art teach at least some sliding function between the connected/hinges and the top/bottom portions. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such well known types of hinges to provide such sliding function, in order to provide an easy and solid connection between the top and bottom portions; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.     

Regarding claim 8, Caparrós teaches the system of Claim 7, but does not specify wherein the latch is an animal-operable latch.
However, training animals to open latches is well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to lead such a trained dog to the compartment for self-loading, in order to free the human operator to prepare the vehicle for traveling, etc.; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, because if the prior art structure is capable of performing the intended use, then it meets the claim.

Additional Remarks
	It appears that the rearwardly sliding orientation of the top portion compared to the bottom portion of applicant’s invention may be novel over the present art of record. The Examiner suggests amendments to the claims to more specifically claim this orientation along with the locking/latching elements being able to lock the top portion in the rearwardly slid-back orientation. It appears these features could overcome the prior art of record, but of course would need further search and consideration based on the particular amendments applicant decides/decides not to include.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644